The application has been amended as follows: 
           Claims 10-18, are cancelled. 

2)        The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a  fiber body forming method including preparing a web containing fibers and of a bulk density in range claimed and applying a liquid containing a binder to opposing sides of the web such that the binder binds the fibers together (claim 1); a fiber body forming method including preparing a web containing fibers, pressurizing the web and applying a liquid containing a binder to opposing sides of the pressurized web such that the binder binds the fibers together (claim 2).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
3)      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.    



/MARK HALPERN/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        













DETAILED ACTION
1)       Acknowledgement is made of Amendment received on 10/20/2021.               Claims 1, 2, 7, are amended, and new claims 19, 20, are offered for consideration.  Claims 10-18, are withdrawn.
Priority
2)        Acknowledgment is made of applicant's claim for foreign priority based on JP Application Serial Number 2018-221158, filed November 27, 2018, JP Application Serial Number 2019- 031639, filed February 25, 2019, and JP Application Serial Number 2018-221157, filed November 27, 2018, the disclosures of which are incorporated by 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3)       Claims 1-9, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/695,680.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the copending claims disclose a fiber body forming method that includes applying a liquid to a web containing fibers, the liquid containing resin particles which bind the fibers, the web having a bulk density in a similar range, the resin being a thermoplastic or a thermosetting resin, pressurizing and heating the web to which the liquid is applied, the liquid being applied by an ink jet method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Response to Amendment
4)       Claims 10-18, objections are withdrawn. 

6)       Claims 1-6, 8-9, rejections under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vinson et al. are withdrawn. 
7)       Claim 7 rejection under 35 U.S.C. 103 as being unpatentable over Vinson et al. is withdrawn.  
                                                                Conclusion                                                                                                                                       8)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748